Mr. Justice Boggs delivered the opinion of the court. 2. Appeal and error, § 1414*—when question whether witness sworn not reviewed. The question whether or not a witness has been sworn is so peculiarly within the observation of the trial judge that his rulings thereon will not be disturbed on appeal: 3. New Trial, § 5*-—when not granted for neglect to cause witness to take oath. A new trial will not be granted upon the ground that a witness was not sworn when his testimony did not relate to any vital issue in the case. 4. Instructions, § 154*—when modification proper. The modification of instructions is not objectionable where such modification is more in matter of form and the meaning of such instructions remains substantially as before such modification. 5. Instructions, § 126*—when abstract instructions properly refused. It is not error to refuse instructions which are abstract in character. 6. Instructions, § 151*—when requested instruction covered by other instructions properly refused. A requested instruction covered in the main charge is properly refused. 7. Instructions, § 120*—when requested instruction inapplicable to evidence properly refused. A requested instruction correct in form, but inapplicable to the evidence in the case, is properly refused. 8. Instructions, § 19*—when argumentative instruction properly refused. A requested instruction which is argumentative in form and relates to matters foreign to the issues is properly refused.